
Exhibit 10.1
 

 
FIRST AMENDMENT TO AND ACKNOWLEDGEMENT UNDER
ACQUISITION AGREEMENT
 


            THIS FIRST AMENDMENT TO AND ACKNOWLEDGEMENT UNDER ACQUISITION
AGREEMENT (this “Amendment and Acknowledgment”) is entered into as of August 31,
2011 (“Effective Date”), by and among Insituform Technologies, Inc., a Delaware
corporation (“Insituform”), Infrastructure Group Holdings, LLC, a Delaware
limited liability company (“ITI Sub 1”), Fibrwrap Construction Services, Inc., a
Delaware corporation (“ITI Sub 2”), Fibrwrap Construction Services USA, Inc., a
Delaware corporation (“ITI Sub 3,”) and Fibrwrap Construction Services Ltd., a
Canadian corporation f/k/a 0916268 B.C. Ltd. (“ITI Sub 4”  and together with
Insituform, ITI Sub 1, ITI Sub 2 and ITI Sub 3 each an “ITI Entity” and
collectively, the “ITI Entities”), Fyfe Group, LLC, a Delaware limited liability
company (“Fyfe Group”), R.D. Installations Inc., a California corporation (“RD
Installations”), Fibrwrap Construction, Inc., a California corporation (“FCI”),
Fibrwrap Construction, L.P., a Delaware limited partnership (“FCLP”), Fyfe
Holdings, LLC, a Delaware limited liability company (“Fyfe Holdings”) Fibrwrap
Construction Canada Limited, a Canadian corporation (“Fibrwrap Construction
Canada” and together with Fyfe Group, RD Installations, FCI, FCLP and Fyfe
Holdings, each a “Seller” and collectively, the “Sellers”), Edward R. Fyfe, in
his individual capacity (“Ed Fyfe”), Fyfe-Carr Corporation, a California
corporation (“Fyfe-Carr”), Edward R. Fyfe and Rolande Dalati Fyfe, Trustees of
the Edward R. Fyfe and Rolande Dalati Fyfe Family Trust a/k/a the Fyfe Family
Trust (“Fyfe Family Trustees”), Edward R. Fyfe, Trustee the Fyfe Irrevocable
Grantor’s Trust U.D.T. Dated December 18, 2008 (“Fyfe Irrevocable Trustee”),
Robert Fyfe, Trustee of the Robert J. Fyfe 2008 Irrevocable Trust (“Robert Fyfe
Trustee”), Heath Carr, Trustee of the Heath Carr 2008 Irrevocable Trust (“Heath
Carr Trustee”) and in his individual capacity (“Heath”), Bison Capital Equity
Partners II-A, L.P., a Delaware limited partnership (“Bison II-A”) and Bison
Capital Equity Partners II-B, L.P., a Delaware limited partnership (“Bison
II-B,” and together with FCI, Fyfe-Carr, Fyfe Family Trustees, Fyfe Irrevocable
Trustee, Robert Fyfe Trustee, Heath Carr Trustee, Heath and Bison II-A, each a
“Fyfe Member,” and collectively, the “Fyfe Members”).  The ITI Entities, the
Sellers and the Fyfe Members are collectively referred to herein as the
“Parties” and each individually as a “Party.”
 
WHEREAS, the Parties are parties to an Acquisition Agreement dated as of July
26, 2011 (the “Acquisition Agreement”); and


WHEREAS, the Parties desire to amend the Acquisition Agreement and acknowledge
certain deliveries to the extent set forth herein.


NOW, THEREFORE, based on the foregoing, and for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, agree as follows:


1.            Capitalized terms used in this Amendment and Acknowledgement and
not otherwise defined herein shall have the meanings given such terms in the
Acquisition Agreement.


2.            The Parties hereby acknowledge and agree that the Amended and
Restated Schedules to Acquisition Agreement (“Amended Schedules”) attached to
this Amendment and Acknowledgement as Exhibit A shall be deemed to be the
disclosures required to be delivered by Sellers by written notice pursuant to
Section 6.7 of the Acquisition Agreement and such Amended and Restated Schedules
shall have the effect of such disclosures set forth in such Section 6.7.


 
 

--------------------------------------------------------------------------------

 
 
3.            The Parties hereby acknowledge and agree that the descriptions set
forth in Schedule 2.6(a) and Schedule 2.8 of the Amended Schedules reflect the
principles for preparation of the Closing Working Capital and allocation of the
Purchase Price as described in Section 2.6 and Section 2.8 of the Acquisition
Agreement.


4.            The Parties hereby agree that any obligations of Fyfe Co., LLC to
perform administrative and/or management services to any Seller or Affiliate of
any Seller, including without limitation Fibrwrap Construction N.C., LLC and
Fibrwrap Construction S.E., LLC, are hereby terminated.  The Parties hereby
agree to perform, execute and/or deliver or cause to be performed, executed
and/or delivered any and all such further agreements and assurances as the
Parties hereto may reasonably require to evidence such termination.
 
5.            Section 6.8(j) of the Acquisition Agreement is hereby amended to
add the following sentence at the end of Section 6.8(j):


“Prior to taking any corrective action in connection with the Procedures, the
ITI Entities will allow the Sellers and Fyfe Members to review and approve, in
the Sellers and Fyfe Members’ reasonable discretion, the proposed corrective
action, to the extent that the estimated cost of the corrective action would
exceed $20,000.”


6.            Section 9.2(a) of the Acquisition Agreement is hereby amended to
add a new subsection (ix) at the end of Section 9.2(a) as follows:


“and (ix) that certain Proceeding called Michael Finney v. Fyfe Co, LLC and Fyfe
Group, LLC, Case No. 11-2-27058-1 SEA filed in the King County, Washington
Superior Court and the events and actions alleged in documents filed in
connection with such Proceeding.”


7.            Section 9.4(a)(i) of the Acquisition Agreement is hereby amended
to add a new subsection (D) at the end of Section 9.4(a)(i) as follows:


“(D) Claims for indemnification pursuant to Section 9.2(a)(ix).”


8.            Section 9.4(b)(i)(B) of the Acquisition Agreement is hereby
amended to delete the reference to “Section 9.2(a)(ii) - (viii)” and replace
such reference with “Section 9.2(a)(ii) - (ix).”


9.            Section 9.4(c)(i) of the Acquisition Agreement is hereby amended
to include a new sentence at the end of Section 9.4(c)(i) as follows:


“Notwithstanding the foregoing, the limitation of the De Minimis Threshold shall
not apply to Claims for indemnification pursuant to Section 9.2(a)(ix).”


            10.          A new Section 9.7 of the Acquisition Agreement is
hereby added to the Acquisition Agreement as follows:
 
“9.7          Bonded Contracts.
 
    (a)           Sellers’ performance under certain Contracts is assured by a
surety company under one or more payment and/or performance bonds, license and
permit bonds, and various other bonds (the “Bonds”), which are in turn secured
by one or more indemnity agreements made by and among the surety company,
Sellers, and one or more of Sellers’ principals or Affiliates.  Sellers and the
ITI Entities have agreed to leave certain Bonds in place with respect to the
Assigned Contracts, with Sellers as the principals, for the benefit of the
obligee(s) named therein, and Sellers and the ITI Entities now desire to
expressly allocate the responsibility of Sellers and the ITI Entities for Claims
arising under such Bonds (“Bond Indemnity Obligations”) and for Sellers’
warranty obligations on Contracts assured by a Bond (“Bonded Contracts”).
 
 
2

--------------------------------------------------------------------------------

 
 
 
    (b)          Other than claims arising out of the gross negligence or
willful misconduct of any Fyfe Indemnified Parties, the ITI Entities shall be
solely responsible for and shall indemnify, defend and hold harmless the Fyfe
Indemnified Parties for Bond Indemnity Obligations arising out of or related to
(i) work performed under any Assigned Contract after Closing, and (ii) an
Assumed Liability.
 
    (c)          Sellers shall have the right, but not the obligation, to engage
the ITI Entities to perform warranty obligations of Sellers arising under or
related to work performed by Sellers on Bonded Contracts prior to Closing
(“Pre-Closing Obligations”) and, should Sellers engage the ITI Entities, the ITI
Entities covenant to timely perform and discharge such Pre-Closing Obligations
at Sellers’ direction and subject to Sellers’ reasonable satisfaction, and
Sellers shall indemnify the ITI Indemnified Parties for all costs reasonably
incurred by the ITI Entities in the discharge thereof.  Nothing contained in
this Section 9.7(c) shall require the ITI Entities to sell or provide products
or services to any party performing the warranty obligation or relieve Seller of
their obligations under Section 7.2.
 
    (d)          The obligations of Sellers and the ITI Entities in Section
9.7(b) and Section 9.7(c) above shall be on a dollar for dollar basis without
regard to the limitations set forth in Section 9.4(a) and Section
9.4(c).  Notwithstanding the first sentence of Section 9.1(d), the
indemnification obligations set forth in Section 9.7(b) and Section 9.7(c) shall
survive the Closing until expiration of the applicable statute of limitations
plus six months.
 
    (e)          To the extent that the ITI Entities cause the surety company to
issue replacement bonds to replace the Bonds at the sole cost and expense of the
ITI Entities, the ITI Entities shall be entitled to receive any and all refunds
from the surety company relating to the Bonds that the surety company replaced
for the Assigned Contracts.”
 
11.          The Acquisition Agreement is amended only as expressly provided in
this Amendment and Acknowledgment and shall otherwise remain in full force and
effect.  This Amendment and Acknowledgement may be executed in counterparts,
which together shall constitute the executed original.
 
 
[signature page follows]

 
 
3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Amendment and Acknowledgement has been executed by the
undersigned as of the date first above written.
 



 
THE ITI ENTITIES:
 
INSITUFORM TECHNOLOGIES, INC.
 
 
By:  /s/ David
Morris                                                              
Name: David Morris
Title:   Senior Vice President and Chief
          Administrative Officer
 
 
INFRASTRUCTURE GROUP HOLDINGS,
LLC
 
 
By:  /s/ David Morris                                                          
Name: David Morris
Title:   Senior Vice President and Chief
          Administrative Officer
 
 
FIBRWRAP CONSTRUCTION SERVICES,
INC.
 
 
By:  /s/ David Morris                                                          
Name: David Morris
Title:   Senior Vice President and Chief
          Administrative Officer
 
 
FIBRWRAP CONSTRUCTION SERVICES
USA, INC.
 
 
By:  /s/ David Morris                                                          
Name: David Morris
Title:   Senior Vice President and Chief
          Administrative Officer
 
 
                                                            
SELLERS:
 
FYFE GROUP, LLC
 
 
By:  /s/ Heath Carr                                                          
Name: Heath Carr
Title: Chief Executive Officer
 
 
R.D. INSTALLATIONS, INC.
 
 
By:  /s/ Rolande Dalati Fyfe
Name: Rolande Dalati Fyfe
Title: President
 
 
FIBRWRAP CONSTRUCTION, INC.
 
 
By:  /s/ Heath Carr                                                         
Name: Heath Carr
Title: Chief Executive Officer
 
 
 
/s/ Edward R. Fyfe
Edward R. Fyfe, individually
 
 
FIBRWRAP CONSTRUCTION, L.P.
 
By: Fibrwrap Construction, Inc.
Its: General Partner
 
 
By:  /s/ Heath Carr                                                         
Name: Heath Carr
Title: Chief Executive Officer



 


 
4

--------------------------------------------------------------------------------

 


 
FIBRWRAP CONSTRUCTION SERVICES
LTD.
 
 
By:  /s/ David Morris                                                         
Name: David Morris
Title:   Senior Vice President and Chief
          Administrative Officer
 
 
FIBRWRAP CONSTRUCTION, INC.
 
 
By:  /s/ Heath Carr                                                         
Name: Heath Carr
Title: Chief Executive Officer
 
 
FYFE-CARR CORPORATION
 
 
By:  /s/ Heath
Carr                                                              
Name:  Heath Carr                                                            
Title:  President                                                             
 
 
BISON CAPITAL EQUITY PARTNERS II-A,
L.P.
 
By: Bison Capital Partners II, LLC
         Its: General Partner
 
 
By:  /s/ Douglas
Trussler                                                            
Name: Douglas Trussler
Title:  Managing Member
 
BISON CAPITAL EQUITY PARTNERS II-B,
L.P.
 
By: Bison Capital Partners II, LLC
Its: General Partner
 
 
By:  /s/ Douglas Trussler                                    
Name: Douglas Trussler
Title: Managing Member
FYFE HOLDINGS, LLC
 
 
By:  /s/ Edward R. Fyfe   
Name: Edward R. Fyfe, Trustee of the Fyfe
Irrevocable Grantor’s Trust UDT dated
December 18, 2008
Title: Manager
 
 
FIBRWRAP CONSTRUCTION CANADA
LIMITED
 
 
By:  /s/ Edward R. Fyfe    
Name: Edward R. Fyfe
Title: President
 
 
/s/ Edward R. Fyfe
Edward R. Fyfe, as Trustee of the Edward R.
Fyfe and Rolande Dalati Fyfe Family Trust
a/k/a the Fyfe Family Trust and the Fyfe
Irrevocable Grantor’s Trust U.D.T. Dated
December 18, 2008
 
 
/s/ Rolande Dalati Fyfe
Rolande Dalati Fyfe, as Trustee of the Edward
R. Fyfe and Rolande Dalati Fyfe Family Trust
a/k/a the Fyfe Family Trust
 
 
 
/s/ Rolande Dalati Fyfe as POA for Robert J. Fyfe
Robert J. Fyfe, as Trustee of the Robert J. Fyfe
2008 Irrevocable Trust
 
 
/s/ Heath Carr
Heath Carr, individually and as Trustee of the
Heath Carr 2008 Irrevocable trust
 


 
5

--------------------------------------------------------------------------------

 



Exhibit A


Amended Schedules

